DETAILED ACTION
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “opposite to the mounting surface;”  - Examiner believes should have a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharon D. Patrick (US 7,185,865 – hereinafter Patrick).
Re Claim 1:
Patrick discloses a cleaning wipe holding apparatus comprising: a mounting bracket (10); at least one mounting element (50); a fastening element (32); the mounting bracket (10) comprising a mounting surface (near 28, 46) (rear surface) and a fastening surface (opposite forward facing surface of 28, 46) (front surface of mounting surface); the mounting surface (near 28, 46) traversing along the mounting bracket (10); the fastening surface (opposite forward facing surface of 28, 46) (front surface of mounting surface) traversing along the mounting bracket (10), opposite to the  mounting surface (near 28, 46); the at least one mounting element (50) being distributed about the mounting surface (near 28, 46); and the fastening element (32) being connected adjacent to the fastening surface (opposite forward facing surface of 28, 46) (see Figs. 1-5).  

Re Claim 2:
Patrick discloses the mounting bracket (10) further comprising a mounting panel (near 20) and a base panel (12); the base panel (12) being connected perpendicular to the mounting panel (near 20); the mounting surface (near 28, 46) traversing along the mounting panel (near 20); and the fastening surface (opposite forward facing surface of 28, 46) (front surface of mounting surface) traversing along the mounting panel (near 20), opposite to the  mounting surface (near 28, 46) (see Figs. 1-5).

Re Claim 5:
Patrick discloses the mounting bracket (10) further comprising at least one mounting aperture (48); the at least one mounting aperture (48) traversing through the mounting bracket (10); the at least one mounting aperture (48) being distributed about the mounting bracket (10); and each of the at least one mounting element (50) being distributed about each of the at least one mounting aperture (48) (see Figs. 3 and 5) (see Figs. 1-5).

Re Claim 6:
Patrick teaches the mounting bracket (10) further comprising a first mounting aperture (48) and a second mounting aperture (48); the first mounting aperture (48) and the second mounting aperture (48) traversing through the mounting bracket (10); the first mounting aperture (48) and the second mounting aperture (48) being vertically distributed about the mounting bracket (10); and each of the at least one mounting element (50) being distributed about each of the at least one mounting aperture (48) (see Figs. 3 and 5) (see Figs. 1-5).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick in view of Gilbert A. Martello (US 6,769,659 – hereinafter Martello).
Re Claims 3, 4, and 7-9:
Patrick discloses the device of claim 1, but fails to teach the mounting bracket further comprising at least one mounting slot; the at least one mounting slot traversing through the mounting bracket; the at least one mounting slot being distributed about the mounting bracket; and the fastening element traversing along the at least one mounting slot.

Martello teaches a mounting bracket (10’) further comprising at least one mounting slot (12’); the at least one mounting slot (12’) traversing through the mounting bracket (10’); the at least one mounting slot (12’) being distributed about the mounting bracket (10’); and a fastening element (15) traversing along the at least one mounting slot (12’) (see Figs. 3 and 4) (see Figs. 1-5).  Re Claim 4: Martello teaches the mounting bracket (10’) further comprising a first mounting slot (12’) and a second  mounting slot (12’); the first mounting slot (12’) and the second mounting slot (12’) being horizontally distributed about the mounting bracket (10’); the first mounting slot (12’) and the second mounting slot (12’) traversing through the mounting bracket (10’); and the fastening element (15) traversing through the first mounting slot (12’) and the second mounting slot (12’) (see Figs. 3 and 4) (see Figs. 1-5)  (Examiner further notes that structure is provided that is capable of performing the function claimed).  Re Claim 7: Martello discloses the fastening element (15) comprising a strap body (see Fig. 3), a first end (tip of 21), a connection element (30), and a second end (opposite tip of 21); the strap body (see Fig. 3) being connected adjacent to a fastening surface (front facing surface – see Fig. 3); the first end (tip of 21) and the second end (opposite tip of 21) being positioned terminally opposite to each other along the strap body (see Fig. 3); and the first end (tip of 21) and the second end (tip of 21) being removably attached to each other through the connection element (30) (see col. 3 lines 19-26). Re Claim 8: Martello discloses the fastening element (15) comprising a strap body (see Fig. 3), a first end (tip of 21), a connection element (30), and a second end (opposite tip of 21); the mounting bracket (10) further comprising at least one mounting slot (12’); the at least one mounting slot (12’) distributed about the mounting bracket (10’); the at least one mounting slot (12’) traversing through the mounting bracket (10’); the strap body (see Fig. 3) traversing along the at least one mounting slot (12’) the first end (tip of 21) and the second end (opposite tip of 21) being positioned terminally opposite to each other along the strap body (see Fig. 3); and the first end (tip of 21) and the second end (opposite tip of 21) being removably attached to each other through the connection element (30) (see Figs. 1-5).  Re Claim 9: Martello teaches the fastening element (15) comprising a strap body (see Fig. 3), a first end (tip of 21), a connection element (30), and a second end (opposite tip of 21); the mounting bracket (10’) further comprising a first mounting slot (12’) and a second  mounting slot (12’); the first mounting slot (12’) and the second mounting slot (12’) being horizontally distributed (alternatively vertical also) about the mounting bracket (10’); the first mounting slot (12’) and the second mounting slot (12’) traversing through the mounting bracket (10’); the strap body (see Fig. 3) traversing through the first mounting slot (12’) and the second mounting slot (12’); the first end (tip of 21) and the second end (opposite tip of 21) being positioned terminally opposite to each other along the strap body (see Fig. 3); and the first end (tip of 21) and the second end (opposite tip of 21) being removably attached to each other through the connection element (30) (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Patrick with that of Martello to provide an alternative design choice for securing a product which would allow for increased flexibility of the size of product secured.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick in view of Martello and Stanley P. Uchin (4,127,223 – hereinafter Uchin).
Re Claim 10:
Patrick discloses the device of claim 1, but fails to teach the fastening element comprising a strap body, a first end, a connection element, and a second end; the connection element further comprising a first connector, a second connector, 5and an adjustment element; the strap body being connected adjacent to the fastening surface; the first end and the second end being terminally positioned opposite to each other along the strap body; the first connector being connected adjacent to the first end; 10the second connector being positioned adjacent to the first connector, opposite to the first end; the adjustment element being connected adjacent to the second end; the second end traversing through the adjustment element, wherein the first end is configured to adjust the strap body in length in a taut configuration; and 15the first connector being removably attached to the second connector, wherein the first connector is configured to connect the first end to the second end in a strapped configuration.

Martello further teaches the fastening element (15) comprising a strap body (see Fig. 3), a first end (tip of 21), a connection element (30), and a second end (opposite tip of 21); the connection element (30) further comprising a first connector (Velcro, snaps, buttons, or clips), a second connector (Velcro, snaps, buttons, or clips), the strap body (see Fig. 3) being connected adjacent to the fastening surface (front facing surface); the first end (tip of 21) and the second end (opposite tip of 21) being terminally positioned opposite to each other along the strap body (see Fig. 3); the first connector (Velcro, snaps, buttons, or clips) being connected adjacent to the first end (tip of 21); the second connector (Velcro, snaps, buttons, or clips) being positioned adjacent to the first connector (Velcro, snaps, buttons, or clips), opposite to the first end (tip of 21); and the first connector (Velcro, snaps, buttons, or clips) being removably attached to the second connector (Velcro, snaps, buttons, or clips), wherein the first connector (Velcro, snaps, buttons, or clips) is configured to connect the first end (tip of 21) to the second end (opposite tip of 21) in a strapped configuration (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Patrick with that of Martello to provide an alternative design choice for securing a product which would allow for increased flexibility of the size of product secured.

Uchin further in view teaches an adjustment element (11b); the adjustment element (11b) being connected adjacent to a second end; the second end traversing through the adjustment element (11b), wherein a first end (11a) is configured to adjust a strap body in length in a taut configuration (see Figs. 1 and 5).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Patrick with that of Martello with that of Uchin to allow for additional securement of a product to reduce the chances of the product becoming dislodged.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick in view of Sarbo et al. (US 2006/0151518 – hereinafter Sarbo).
Re Claim 11:Patrick discloses a cleaning wipe receptacle (6); the cleaning wipe receptacle (6) comprising a receptacle cavity (inner storage area), and a wipe slot (located central) (see Figs. 1-5); the cleaning wipe receptacle being removably attached along the fastening surface (32) through the fastening element (32) (see Figs. 1 and 3-5); the receptacle cavity (inner storage area) traversing within the cleaning wipe receptacle (6) (see Figs. 1-5);  the wipe slot (located central) traversing through the cleaning wipe receptacle (6) (see Figs 1-5), but fails to teach a cap and the cap being connected adjacent to the receptacle cavity.

Sarbo teaches wipes (see Abstract), a cap (26), and the cap (26) being connected adjacent to a receptacle cavity (see Figs. 1-12).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Patrick with that of Sarbo to allow for protection of contents within a container against debris.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patrick in view of John Veenendaal (US 2011/0126353 – hereinafter Veenendaal).
Re Claim 12:Patrick discloses the device of claim 1, but fails to teach a lamp; and the lamp being connected adjacent to the mounting bracket.

Veenendaal teaches a lamp; and the lamp being connected adjacent to a mounting bracket (30) (see paragraph [0035]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Patrick with that of Veenendaal to provide benefit to a user in a particular situation to which a light may be used such as accessing products where light may be limited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651